            Case 1:20-cv-02144-CL              Document 4          Filed 12/31/20        Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                            MEDFORD DIVISION



ROBERT JAMES SWINT;                                                          Civ. No. 1:20-cv-02144-CL
CHRYSTAL MARIE MEYER,

                          Plaintiffs,                                        ORDER
                 v.
UNITED STATES;
INTERNATIONAL PAPER;
DISH NETWORK; YOUTUBE,

                          Defendants.

CLARKE, Magistrate Judge.

         This matter comes before the. Court on a document filed by Plaintiffs and captioned "New

World Order to Show Cause 4 An Preliminary Injection." ECF No. 3. Plaintiffs' hand-written

Complaint was filed on December 9, 2020 and is largely illegible. ECF No. 1. 1 Plaintiffs' filing

does not appear to be a motion but seems to be a proposed order directing the defendants to appear

at a preliminary injunction hearing. Plaintiffs have not filed a motion for injunctive relief and so

the proposed order is premature. Summons have not been issued in this case and so the defendants


1 Plaintiffs filed a separate action against the same defendants in the Portland Division on December 14, 2020 in

Case No. 3:20-cv-02177-CL but Plaintiffs have not filed a comparable motion in that case.


Page 1 -ORDER
          Case 1:20-cv-02144-CL           Document 4       Filed 12/31/20     Page 2 of 2




have not been properly served, nor have they appeared. To the extent that ECF No: 3 was intended

to serve as a motion, it is DENIED.

       Additionally, Plaintiffs have not paid the filing fee in this case nor have they applied to

proceed in forma pauperis. Generally, all parties instituting any civil action in United States

District Court niust pay a statutory filing· fee. 28 U.S.C. § 1914(a). Plaintiffs who are unable to

pay the filing fee may seek leave to proceed informapauperis or "IFP." 28 U.S.C. § 1915. Th

application for IFP status is available at the Clerk's Office or on the Court's puu.n·,,,,..,.

Plaintiffs shall have fourteen (14) days in which to either pay the filing fee i

an IFP application. Plaintiffs are advised that failure to either pa

IFP application within the allotted time will result in a re:JJ01mn1

      . It is so ORDERED and DATED this
                                               -----




Page 2 -ORDER
